s

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 1 of 42 PagelD #:245

IN THE UNITED STATES DISTRICT COURT

FILED
DEC 11 2018s

NORTHERN DISTRICT OF ILLINOIS THOMAS G. BRUTON

 

BIC CORPORATION and BIC USA INC.,

Plaintiffs,
VS.

CHICAGO IMPORT INC., DIAMOND
WHOLESALE GROUP, INC., CHOICE TRADING
INTERNATIONAL, LLC, INTERNATIONAL
GENERAL TRADING CORP, IGT CORP.
CHOICE TRADING, LLC, TRANSWORLD
INTERNATIONAL TRADING CORP., GURJEET
SIGNH TANEJA (a/k/a GURJEET SINGH, a/k/a
GARY TANEJA, a/k/a GURPREET TANEJA),
RAVI KOMMI, JOHN DOE COMPANIES 1-10,
and JOHN or JANE DOES 1-10

Defendants.

 

 

CLERK, U.S. DISTRICT COURT

CASE NO.: 1:18-cy-07378
Honorable Judge Blakey

FILED UNDER SEAL

FIRST AMENDED COMPLAINT AND JURY DEMAND

 

Plaintiffs BIC Corporation and BIC USA Inc. (hereinafter collectively “BIC™), by and

through their attorneys, complaining of the Defendants, Chicago Import Inc., Diamond

Distributors Inc., Choice Trading International, LLC, International General Trading Corp, IGT,

Corp. Choice Trading, LLC, Transworld International Trading Corp., Gurjeet Signh Taneja (a/k/a

Gurjeet Singh, a/k/a Gary Taneja, a/k/a Gurpreet Taneja), Ravi Kommi, John Doe Companies I-

10, and John and Jane Does 1-10 (hereinafter collectively (“Defendants”), submit this First

Amended Complaint and Jury Demand as of right pursuant to Fed. R. Civ. P. 15(a)(1)(B).

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 2 of 42 PagelD #:246

NATURE OF THE ACTION

1. This action is being brought by Plaintiffs to put an end to Defendants’ wrongful
distribution in the United States (including in this District) of BIC-branded lighters, that are
not intended for distribution inside the United States, and that do not comply with various
U.S. federal standards and regulations.

2. Defendants have willfully and knowingly imported, sold, marketed, advertised
and or distributed products which do not contain federally mandated enhanced child-resistant
technology and/or the required instructions, warnings, disclosures, markings and
certifications required under U.S. law.

3. This is an action for trademark infringement under Section 32 of the Lanham
Act, 15 U.S.C. § 1117 (Registered Trademark Infringement); Section 43(a) of the Lanham
Act, 15 U.S.C. § 1125(a), as amended (False Designation of Origin); contributory trademark
infringement under Section 43 of the Lanham Act, 15 U.S.C. § 1114(1)(a); Section 43(c) of
the Lanham Act, 15 U.S.C. § 1125(c) (Trademark Dilution in Violation of the Federal
Trademark Dilution Act); 815 IL.C.S. § 510/1 et seg. (Illinois Uniform Deceptive Trade
Practices Act); 765 I.L.C.S. § 1036/65 (Illinois Trademark Registration and Protection Act);
N.Y. Gen. Bus. Law. § 349, et. seq. (New York Deceptive and Unfair Trade Practices); N.Y.
Gen. Bus. Law § 360-1 (New York Anti-Dilution Statute); New Jersey Statute § 56:4-1 to §
56:4-2 (New Jersey Trademark Infringement and Unfair Competition Statute), N.J.S.A. 56:3-
13.20 (New Jersey Anti-Dilution Statute) and the common law of the States of Illinois, New

York and New Jersey.

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 3 of 42 PagelD #:247

PARTIES

4, Plaintiff BIC Corporation (hereinafter “BIC Corporation”) is a Connecticut
corporation, having its principal place of business in Shelton, CT.

5. Plaintiff BIC USA Inc. (hereinafter “BIC USA”), a wholly owned
subsidiary of BIC Corporation, is a Delaware corporation, having its principal place of
business in Shelton, CT.

6. Upon information and belief, Chicago Import, Inc. (hereinafter “Chicago Import”)
is an Illinois Corporation with a regular place of business at 3811 West Lawrence Avenue,
Chicago, Illinois 60625. Service may be made upon its registered agent, ASHOK PUNJABI, 3801
West Lawrence Avenue, Chicago, Illinois.

7. Upon information and belief, Defendant Diamond Wholesale Group (hereinafter
“Diamond’) is an Illinois Corporation with a regular place of business at. 7252 West 87" Street,
Bridgeview, Illinois 60455. Service may be made upon its registered agent, Halawa III Registered
Agent, which has an address of 7000 West 11 1" Street, Suite 102, Worth, Illinois 60482.

8. Upon information and belief, Defendant Choice Trading International LLC
(hereinafter “Choice Trading International”) is a New Jersey limited liability company with a
regular place of business at 7000 J.F. Kennedy Boulevard East, Suite M11B, Guttenberg New
Jersey, 07093.

9. Upon information and belief, Defendant International General Trading Corp.,
a/k/a IGT Corp. (hereinafter “IGT”) is a New York corporation with a regular place of business

at 566 7"" Avenue, Rm. 804, New York, NY 10018.

1328713v.1
a

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 4 of 42 PagelD #:248

10. Upon information and belief, Choice Trading, LLC (hereinafter “Choice
Trading”), is a New Jersey limited liability company with a regular place of business at 6809
Bellevue Avenue, Guttenberg, NJ 07093.

11. Upon information and belief, Transworld International Trading Corp. (hereinafter
“Transworld”), is a New York corporation whose registered agent is New York State Registered
Agents, 7158 Austin Street, Suite 207, Forest Hills, NY 11375.

12. Upon information and belief, Gurjeet Singh Taneja (a/k/a Gurjeet Singh, a/k/a
Gary Taneja, a/k/a Gurpreet Taneja) (hereinafter “Taneja”), is an individual residing at 1049 5"
Avenue #68, New York, NY 10028. Upon information and belief, Taneja is the registered agent
of defendants IGT and Choice Trading, LLC, and is a principal of defendants Choice Trading,
LLC, and Choice International Trading.

13. Upon information and belief, Ravi Kommi (hereinafter “Kommi”) is an individual
residing at 601 Blossom Circle, Dayton, NJ 08810-2407. Upon information and belief, Kommi is
a principal of Transworld International Trading Corp. and IGT.

14. Upon information and belief, Defendants Choice Trading International, LLC,
Defendant International General Trading Corp., a/k/a IGT Corp., Choice Trading, LLC, and
Transworld International Trading Corp. (hereinafter collectively referred to as “the Choice
Defendants”) act in concert, are corporate alter egos of one another, and are all operated and
controlled by Taneja and/or Kommi.

15. BIC is currently unaware of the true names and identities of Defendants John Doe
Companies 1-10 and John or Jane Does 1-10, but is informed and believes that such persons and

entities are liable for the violations alleged in this Complaint. BIC may seek leave to further amend

1328713v.1
‘

s

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 5 of 42 PagelD #:249

this Complaint at an appropriate time to add specific information regarding these defendants upon
determination of their true identities.
JURISDICTION AND VENUE

16. This is a civil action arising from Defendants’ misuse of BIC’s trademarks and
trade dress. The claims alleged in this Complaint arise under the Lanham Act, 15 U.S.C. § 1051
et seq., and under the state law of Illinois, New York, and New Jersey.

17. This Court has jurisdiction over the subject matter of this action pursuant to 15
U.S.C. §§ 1121 and 28 U.S.C. §§ 1331 and 1338.

18. This Court has authority to order nationwide service of an injunction issued
pursuant to 15 U.S.C. § 1116(a).

19. This Court has supplemental jurisdiction over BIC’s state law claims pursuant
to 28 U.S.C. § 1367(a).

20. Venue is proper in Illinois pursuant to 28 U.S.C. § 1391(b).

21. Venue is proper in the Northern District of Illinois as, upon information and
belief, Defendants are located therein and/or transacted business therein relative to the claims
made herein.

22. This Court has personal jurisdiction over Chicago Import as it is an Illinois
corporation, it is located in the State of Illinois, and it sold, marketed, advertised and distributed
infringing goods or otherwise transacted business from the State of Illinois.

23. This Court has personal jurisdiction over Diamond as it is an Illinois corporation,
it is located in the State of Illinois, and it sold, marketed, advertised and distributed infringing

goods or otherwise transacted business from the State of Illinois.

1328713v.1
a

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 6 of 42 PagelID #:250

24, This Court has personal jurisdiction over the Choice Defendants as they have
sold, marketed, advertised, and distributed infringing goods or otherwise transacted business in
the State of Illinois. More particularly, the Choice Defendants have sold infringing goods to
defendant Chicago Import, shipped infringing goods to Chicago Import in the State of Illinois
and those infringing goods have been sold to business and/or individuals in the State of Illinois.
See, e.g., Monster Energy Co. v. Chen Wensheng, 136 F. Supp. 3d 897, 904 (N.D. Hl. 2015).

25. The effects of the Choice Defendants’ infringing and other unlawful activities
have been felt in the State of Illinois, and BIC has been harmed in the State of Illinois as a result
of the Choice Defendants’ activities, including but not limited to BIC’s loss of market share to
the Defendants’ infringing Gray Market Goods, BIC losing exclusive control over the use of its
Marks in Illinois, the infringing Gray Market Goods causing confusion amongst consumers in
Illinois about BIC products, and diluting the BIC Marks in Illinois.

26. This Court has personal jurisdiction over Taneja because he has personally
engaged in, directed other defendants to, and/or conspired with the other named and John and
Jane Doe defendants to sell, market, advertise, and distribute infringing goods to defendant
Chicago Import, and to ship infringing goods to Chicago Import in the State of Illinois and those
infringing goods have been sold to businesses and/or individuals in the State of Illinois.

27. The effects of Taneja’s infringing and other unlawful activities have been felt in
the State of Illinois, and BIC has been harmed in the State of Illinois as a result of Taneja’s
activities including but not limited to BIC’s loss of market share to the Defendants’ infringing
Gray Market Goods, BIC losing exclusive control over the use of its marks in Illinois, the
infringing Gray Market Goods causing confusion amongst consumers in Illinois about BIC

products, and diluting the BIC Marks in Illinois.

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 7 of 42 PagelD #:251

28. This Court has personal jurisdiction over Kommi because he has personally
engaged in, directed other defendants to and/or conspired with the other named and John and Jane
Doe defendants to sell, market, advertise, and distribute infringing goods to defendant Chicago
Import, and to ship infringing goods to Chicago Import in the State of Illinois and those infringing
goods have been sold to business and/or individuals in the State of Illinois.

29. The effects of Kommi’s infringing and other unlawful activities have been felt in
the State of Illinois, and BIC has been harmed in the State of Illinois as a result of Kommi’s
activities including but not limited to BIC’s loss of market share to the Defendants’ infringing
Gray Market Goods, BIC losing exclusive control over the use of its marks in Illinois, the
infringing Gray Market Goods causing confusion amongst consumers in Illinois about BIC
products, and diluting the BIC Marks in Illinois.

30. This Court has personal jurisdiction over John Doe Companies 1-10 as they, upon
information and belief, are located in the State of Illinois, sold, advertised and marketed infringing
goods or otherwise transacted business from the State of Illinois, and/or conspired with Chicago
Import, Diamond, the Choice Defendants , Taneja and/or Kommi to engage in such acts in or
impacting the State of Illinois. Likewise, this Court has personal jurisdiction over John or Jane
Does 1-10 as they, upon information and belief, are located in the State of Ilinois, sold, advertised
and marketed infringing goods or otherwise transacted business from the State of Illinois, and/or
conspired with Chicago Import, Diamond, the Choice Defendants, Taneja and/or Kommi to

engage in such acts in or impacting the State of Illinois.

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 8 of 42 PagelD #:252

FACTUAL BACKGROUND
BIC’s Trademarks Rights
31. BIC is in the business of manufacturing and distributing high quality and reliable

consumer products, including lighters.

32, For well over 30 years, and well before the acts of Defendants identified
herein, BIC has used various trademarks and source-identifying product configurations to
indicate the origin of its goods, including its lighters. These trademarks and configurations
include the following terms, designs, and trade dress, which are registered with the United
States Patent and Trademark Office (“USPTO”), and are collectively referred to hereinafter
as the “Marks”:

a. “BIC” Reg. No. 2,324,480, registered with the USPTO in connection with

“cigarette and cigar lighters not of precious metals,” among other goods, with a date of

first use of at least as early as 1971. A true and correct copy of the registration certificate

for this mark is attached hereto as Exhibit A.

YBIC

connection with “cigarette lighters and refills therefor,” with a date of first use at

b. , Reg. No. 951,661, registered with the USPTO in

least as early as 1971. A true and correct copy of the registration certificate for this

mark is attached hereto as Exhibit B.

 

Reg. No. 1,761,622, registered with the USPTO in connection

with “cigarette lighters not made of precious metals,” with a date of first use at least as

8

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 9 of 42 PagelD #:253

early as 1973. A true and correct copy of the registration certificate for this mark is

attached hereto as Exhibit C.

 

| , Reg. No. 2, 278,917, registered with the USPTO in connection
with “cigarette lighters not made of precious metals,” with a date of first use at least
as early as 1995. A true and correct copy of the registration certificate for this mark
is attached hereto as Exhibit D. This trade dress configuration is substantially similar
to the prior configuration, but includes an enhanced child-resistant feature

incorporated into BIC’s lighter design in 1994.

33. In continuous and substantially exclusive use for over 40 years, as well as
being the subject of the expenditure of tens of millions of dollars in promotion and advertising,
the Marks are recognized as indicators of source for BIC’s high-quality and pioneering lighters
and are the embodiments of the substantial and valuable goodwill associated with Plaintiffs’
products.

34. As aresult of BIC’s substantial efforts, and prior to the acts of Defendants alleged
herein, the Marks have become famous in the minds of consumers to identify BIC as the source
for BIC’s goods.

35. BIC Corporation is the owner of the Marks in the United States and licenses them
to BIC USA.

BIC-Branded Lighters

36. BIC, the sole domestic manufacturer of disposable lighters, has a 40-year history

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 10 of 42 PagelD #:254

of providing safe, reliable non-refillable pocket lighters to millions of Americans. Since 1974, BIC
has been a market leader in the industry and has worked extensively with the United States
Consumer Product Safety Commission (“CPSC”) in the development and implementation of a
national standard for child-resistant non-refillable pocket lighters. In the third quarter of 1985, BIC
began a research and development program with the goal of improving the design of non-refillable
pocket lighters to further ensure child safety. Since then, BIC has spent in excess of $32 million in
research and development, engineering and the acquisition of intellectual property for enhanced
child-resistant technology which has been incorporated in its disposable lighters sold in the United
States.

37. Shortly after the commencement of BIC’s research and development program, BIC
came to the conclusion that there should be a mandatory industry standard for child safety and
began working directly with the American Society for Testing and Materials (“ASTM”), its lighter
subcommittee, and the CPSC to develop a child-resistant lighter standard. In so doing, BIC shared
the results of its research and development work in this area with these entities.

38. All lighters sold and distributed throughout the United States by BIC since the
CPSC promulgated its regulations in 1994 have included enhanced child-resistant technology, the
third generation of which is comprised of a mechanism incorporating a metal guard over the spark
wheel. The CPSC regulations help ensure that the consuming public receives only safe and genuine
US-compliant BIC products.

39, Closely following CPSC regulations is critical to BIC’s maintenance of
quality contro] standards for its US products.

40. BIC does not sell any non-refillable pocket lighters in the United States that

do not have enhanced child-resistant technology as required by U.S. law.

10

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 11 of 42 PagelD #:255

41, Societe BIC, an independent affiliate of BIC, is a French corporation whose

subsidiaries and affiliate companies distribute lighters outside of the United States. In countries

 

where enhanced child-resistant designs are required by law, BIC only sells enhanced child-
resistant designs incorporating the technology required by the CPSC.

42. In addition to incorporating enhanced child-resistant technology, U.S.-destined
lighters bearing the Marks, their master shipping cases, and point-of-purchase display trays and
packaging and the lighters themselves bear various textual consumer instructions, warnings,
disclosures and certifications, such as “KEEP AWAY FROM CHILDREN,” “COMPLIES
WITH 16 C.F.R. 1210,” “IGNITE LIGHTER AWAY FROM FACE AND CLOTHING,” “BE
SURE LIGHTER IS OUT AFTER USE,” and “CONTAINS FLAMMABLE GAS UNDER
PRESSURE,” among others.

43, For lighters destined for sale outside the United States, BIC is respectful of the
requests and requirements of those governments and consumers by offering lighters with and
without enhanced child-resistant features and with warnings and instructions that meet or exceed
the local requirements, laws, and regulations.

44, Lighters bearing the Marks, their master shipping cases, and point-of-purchase
display trays that are intended for distribution outside the United States do not bear the US.
federally mandated warnings and statements and/or implement such warnings and statements
required in different ways, such as through pictures. Moreover, when they appear, statements are
often printed in foreign languages.

45. Some lighters bearing the Marks that are intended for distribution outside
the United States are packaged in cases and trays which bear graphics and language that are

not authorized for use in the U.S. market.

11

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 12 of 42 PagelD #:256

46. Lighters bearing the Marks, as well as their point-of-purchase packaging and
cases, which are intended for distribution outside the United States, bear markings, graphics and
designs that differ from those appearing on U.S.-destined goods. Further, the unit count of
containers and point-of-purchase displays for these goods differ for U.S. and non-U.S. destined
goods.

47. Thus, lighters distributed outside the United States, while visually difficult to
distinguish from domestic BIC lighters, are materially different from domestic BIC lighters due
to the absence of the prescribed enhanced child-resistant technology and textual instructions,
warnings, disclosures, and certifications.

U.S. and Foreign Lighters are Materially Different Products

48. Upon information and belief, Defendants purchased lighters bearing the
Marks which were manufactured and were intended for distribution outside the United States.

49, Upon information and belief, said lighters were imported into the United States
in violation of United States Customs regulations including, without limitation, 19 C.F.R.
133.23.

50. Unlike lighters intended for distribution in the United States, these lighters bear
pictorial warnings, rather than English language warnings. A comparison of lighters intended

for distribution outside the United States and the proper U.S.-labeled lighters appears below:

12

13287 13v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 13 of 42 PagelD #:257

 

WARNING (HGEP RWAY FRO CHitALH
under peas ae

 
  
   
 

S saconds

BIC USA Inc,

 

US Label - English Lanugage, Foreign Label — Pictograms
BIC USA Inc. Address

 

 

 

 

51. Unlike lighters intended for distribution in the U.S., the labels associated with
the non-U.S. lighters do not include appropriate and legally required instructions and disclosures
in English on the lighter body; appropriate instructions, disclosures and certifications on the
storage trays and header cards; and appropriate instructions, disclosures and certifications on the
master shipping cases. Additionally, the point-of-purchase packaging and master shipping cases
for such lighters bear different markings, graphics and designs than those of authorized U.S.
goods.

32, Lighters intended for distribution outside the U.S. also lack the enhanced child-
resistant technology including a metal guard over the spark wheel incorporated in U.S.-

destined lighters, as the side-by-side comparison below demonstrates:

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 14 of 42 PagelD #:258

 

 

 

 

 

 

 

US Lighter with Child Resistant Foreign Lighter without Child
Guard resistant guard
53. In addition, the master shipping cases in which lighters intended for sale outside of

the United States do not display the required DOT master shipping case design approval number,
and do not bear a child-resistant testing certification.

54. Master shipping cases for foreign countries also bear a conspicuous stamp stating,
“NON CR AREA,” meaning that the lighters contained therein may only be sold in areas where
child-resistant features are not required.
Defendants’ Wrongful Acts

55. Upon information and belief, in at least May of 2017, August of 2017, and
September of 2018, the Choice Defendants, directed by, in concert with, or in the course of a
conspiracy with Taneja and/or Kommi, marketed, offered for sale, sold and shipped Gray
Market Goods to Defendant Chicago Import, as well as other wholesalers and distributors in

the United States.

14

1328713v.1
* Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 15 of 42 PagelD #:259

56. Upon information and belief, in October 2018 and at other times, before and up
to the present time, all Defendants advertised, offered for sale and sold lighters in the United
States, branded with BIC's Marks, with improper markings and without enhanced child-
resistant technology, which were packaged in master shipping cases that are not labeled in
compliance with Department of Transportation regulations.

57. Upon information and belief, Defendants have sold improperly marked, and non-
CPSC-compliant, lighters bearing the Marks to various retailers and distributors in the United
States and intend to imminently sell additional improperly marked, and non-CPSC-compliant,
lighters bearing the Marks to other retailer and distributor customers.

58. The products advertised, offered for sale and sold by Defendants fail to comport
with relevant U.S. standards and/or regulations.

59. Upon information and belief, Defendants are currently in possession of additional
stock of improperly marked, and non-CPSC-compliant, lighters bearing the Marks, and intend to
imminently sell said lighters in interstate commerce.

60. Upon information and belief, Defendants engaged in these acts with the
knowledge of BIC’s rights and the willful intent to violate same.

61. Defendants’ unlawful actions are having, and will continue to have, a substantial
and adverse effect on United States commerce.

62. Defendants’ wrongful acts and/or willful infringements have caused, and will
continue to cause, irreparable harm to BIC unless permanently enjoined, for which BIC has no
adequate remedy at law.

63. Defendants are profiting, and will continue to profit from their unlawful

actions.

15

1328713v.1
* Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 16 of 42 PagelD #:260

64. Defendants’ actions are causing and will continue to cause BIC monetary damage
in amounts presently unknown but to be determined at trial.

65. | The CPSC has concluded that the child-resistant technology and markings
mandated under its regulations are necessary in order to ensure the safety of the consuming
public, and especially children.

66. | These features are lacking on the non-compliant goods being sold by
Defendants. Defendants’ actions thus present significant public health and safety
concerns.

67. Defendants’ actions may potentially place consumers, or children
thereof, in danger if their actions are not enjoined.

68. By selling these lighters, the Defendants have knowingly engaged in
violations of the Lanham Act, as well as other federal laws and regulations. The
Defendants’ conduct and other evidence suggests that the Defendants knew that the
non-U.S. lighters could not legally be sold in the United States. Given the possibility
of civil and criminal enforcement action against them, and the potential liabilities and
penalties that may be imposed, there is a real risk that the Defendants will conceal or
destroy their records and conceal or dispose of remaining inventory.

69. On information and belief, John Doe Companies 1-10 and John and Jane Does
1-10 have conspired with the Defendants to carrying out the wrongful conduct alleged herein.

FIRST CLAIM FOR RELIEF BY PLAINTIFF BIC CORPORATION
Federal Trademark Infringement
Lanham Act § 32, 15 U.S.C. § 1114

70. BIC repeats, reiterates and re-alleges each and every allegation contained

in Paragraphs 1 through 69 hereof as if fully set forth herein.

16

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 17 of 42 PagelD #:261

71. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

72. BIC USA is the exclusive licensee of the Marks in the United States.

73. Defendants have not been granted any right to use the Marks in the
United States.

74, Defendants have used the Marks on goods that are materially different
than those authorized to be sold under said Marks in the United States.

75, Defendants’ uses of the Marks have caused and/or are likely to cause
confusion or mistake, or to deceive regarding the source, sponsorship and/or affiliation of
the goods imported, offered and sold by Defendants.

76. Defendants’ wrongful acts and/or willful infringements, for which BIC
has no adequate remedy at law, have caused, and will continue to cause damages and
irreparable harm to BIC unless permanently enjoined.

77. Defendants are liable for trademark infringement, in violation of Section
32 of the Lanham Act, 15 U.S.C. § 1114.

SECOND CLAIM FOR RELIEF BY BIC
Federal False Designation of Origin
Lanham Act § 43, 15 U.S.C. § 1125

78. BIC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs | through 77 hereof as if fully set forth herein.

79. BIC Corporation is the owner and registrant of the Marks and the Marks are valid
and legally protectable.

80. BIC USA is the exclusive licensee of the Marks in the United States.

81. | Defendants have not been granted any right to use the Marks in the United States.

17

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 18 of 42 PagelD #:262

82. Defendants have used the Marks on goods that are materially different than those
authorized to be sold under said Marks in the United States.

83. Defendants’ uses of the Marks have caused and/or are likely to cause confusion or
mistake, or to deceive regarding the source, sponsorship and/or affiliation of the goods imported,
offered and sold by Defendants.

84. Defendants’ wrongful acts and/or willful infringements, for which BIC has no
adequate remedy at law, have caused, and will continue to cause damages and irreparable harm to
BIC unless permanently enjoined.

85. Defendants are liable for trademark infringement, in violation of Section 43 of the
Lanham Act, 15 U.S.C. § 1125.

THIRD CLAIM FOR RELIEF BY BIC
Contributory Trademark Infringement
Lanham Act § 43, 15 U.S.C. § 1114(1)(a

86.  BlC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs 1 through 85 hereof as if fully set forth herein.

87. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

88. BIC USA is the exclusive licensee of the Marks in the United States.

89. Defendants have provided to retailer and/or distributor customers lighters
bearing the Marks on goods that are materially different than those authorized to be sold
under said Marks in the United States, with knowledge, expectation and/or intention that

the retailers and/or distributors would use the Marks in connection with the sale of such

lighters.

18

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 19 of 42 PagelD #:263

90. Defendants and their retailer and/or distributor customers have not been
granted any right to use the Marks in the United States.

91. | The unauthorized uses of the Marks by retailers and/or distributors supplied by
Defendants have caused and/or are likely to cause confusion or mistake, or to deceive regarding
the source, sponsorship and/or affiliation of the goods imported, offered and sold by retailers
and/or distributors supplied by Defendants.

92. Defendants have intentionally induced or contributed to or knowingly
participated in the infringement of BIC’s rights in the Marks by the Defendant’s retailer and
distributor customers.

93. Defendants have profited from the infringement of BIC’s rights in the Marks by
Defendant the Defendants’ retailer and distributor customers.

94, Defendants’ wrongful acts and/or willful contributory infringements, for which
BIC has no adequate remedy at law, have caused, and will continue to cause damages and
irreparable harm to BIC unless permanently enjoined.

95. Defendants are liable for contributory trademark infringement, in violation of
Section 43 of the Lanham Act, 15 U.S.C. § 1114(1)(a).

FOURTH CLAIM FOR RELIEF BY BIC
Federal Dilution
Lanham Act § 43, 15 U.S.C. § 1125

96. BIC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs 1 through 95 hereof as if fully set forth herein.

97. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

98. BIC USA is the exclusive licensee of the Marks in the United States.

19

1328713v.1
7”)

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 20 of 42 PagelD #:264

99. The Marks are famous within the meaning of the law, and were famous prior
to the acts committed by Defendants discussed herein.

100. Defendants have not been granted any right to use the Marks in the United States.

101. Defendants have used the Marks on goods that are materially different than those
authorized to be sold under said Marks in the United States.

102. Defendants’ uses of the famous Marks injure BIC’s business reputation and have
diluted and/or are likely to dilute the distinctive qualities of the Marks.

103. Defendants’ wrongful acts and/or willful dilution, for which BIC has no adequate
remedy at law, have caused, and will continue to cause damages and irreparable harm to BIC
unless permanently enjoined.

104, Defendants are liable for trademark dilution, in violation of Section 43 of the
Lanham Act, 15 U.S.C. § 1125.

FIFTH CLAIM FOR RELIEF BY BIC
Illinois Common Law Trademark Infringement and Unfair Competition

105. BIC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs 1 through 104 hereof as if fully set forth herein.

106. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

107. BIC USA is the exclusive licensee of the Marks in the United States.

108. BIC, at great expense and effort, has acquired a property interest in the State
of Illinois in the Marks in connection with their goods.

109. Defendants have misappropriated Plaintiffs’ labors and expenditures.

110. Defendants have not been granted any right to use the Marks in the United

States.

20

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 21 of 42 PagelD #:265

111. Defendants have used the Marks on goods that are materially different than
those authorized to be sold under said Marks in the United States.

112. Defendants’ uses of the Marks have caused and/or are likely to cause confusion
or mistake, or to deceive regarding the source, sponsorship and/or affiliation of the goods
imported, offered and sold by Defendants.

113. Defendants’ conduct is an attempt to wrongfully profit from the expense, effort
and reputation of BIC within the State of Illinois.

114. Defendants’ wrongful acts and/or willful infringements, for which BIC has no
adequate remedy at law, has caused, and will continue to cause damages and irreparable harm
to BIC unless permanently enjoined.

115. Defendants are liable for trademark infringement, in violation of Illinois law.

BIC is thereby entitled to injunctive relief, damages and costs, as well as, if appropriate,
enhanced damages and reasonable attorneys’ fees.
SIXTH CLAIM FOR RELIEF BY BIC

Deceptive and Unfair Trade Practices
Illinois Uniform Deceptive Trade Practices Act (“IUDTPA”), 815 I.L.C.S. § 510/1 et. seq.

     

116. BIC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs 1 through 115 hereof as if fully set forth herein.

117. BIC Corporation is the owner and registrant of the Marks and the Marks are valid
and legally protectable.

118. BIC USA is the exclusive licensee of the Marks in the United States.

119. BIC, at great expense and effort, has acquired a property interest in the State
of Illinois in the Marks in connection with their goods.

120. Defendants have not been granted any right to use the Marks in the United States.

21

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 22 of 42 PagelD #:266

121. Defendants have used the Marks on goods that are materially different than those
authorized to be sold under said Marks in the United States.

122. Defendants’ uses of the Marks have caused and/or are likely to cause confusion
or mistake, or to deceive regarding the source, sponsorship and/or affiliation of the goods
imported, offered and sold by Defendants.

123. Defendants’ conduct is an attempt to wrongfully profit from the expense, effort
and reputation of BIC within the State of Illinois.

124. Defendants’ wrongful acts and/or willful infringements, for which BIC has no
adequate remedy at law, has caused, and will continue to cause damages and irreparable harm to
BIC unless permanently enjoined.

125. Defendants are liable for deceptive and unfair trade practices, in violation of 815
LL.C.S. § 510/1 et. seg. BIC is thereby entitled to injunctive relief, damages and costs, as well
as, if appropriate, enhanced damages and reasonable attorneys’ fees.

SEVENTH CLAIM FOR RELIEF BY BIC
Trademark Dilution

Illinois Trademark Registration and Protection Act, 765 I.L.C.S. 1036/65

126. BIC repeats, reiterates and re-alleges each and every allegation contained
in Paragraphs 1 through 125 hereof as if fully set forth herein.

127. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

128. BIC USA is the exclusive licensee of the Marks in the United States.

129. The Marks are distinctive and famous within the meaning of 765 I.L.C.S.

1036/65, and were famous prior to the acts committed by Defendants discussed herein.

22

13287 13v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 23 of 42 PagelD #:267

130. Defendants have not been granted any right to use the Marks in the
United States.

131. Defendants have used the Marks on goods that are materially different than
those authorized to be sold under said Marks in the United States.

132. Defendants’ uses of the famous Marks injure BIC’s business reputation and
have diluted and/or are likely to dilute the distinctive qualities of the Marks.

133. Defendants’ wrongful acts and/or willful dilution, for which BIC has no
adequate remedy at law, have caused, and will continue to cause damages and irreparable
harm to BIC unless permanently enjoined.

134. Defendants are liable for trademark dilution, in violation of 765 I.L.C:S.
1036/65. BIC is thereby entitled to injunctive relief, damages and costs, as well as, if
appropriate, enhanced damages and reasonable attorneys’ fees.

EIGHTH CLAIM FOR RELIEF BY BIC

New York Common Law Trademark Infringement and Unfair Competition
(As to Defendants IGT, Transworld and Taneja)

135. BIC repeats, reiterates and re-alleges each and every allegation contained in
Paragraphs 1 through 134 hereof as if fully set forth herein.

136. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

137. BIC USA is the exclusive licensee of the Marks in the United States.

138. Defendants IGT, Transworld and Taneja (hereinafter the “New York
Defendants”) have not been granted any right to use the Marks in the United States.

139. The New York Defendants have imported into the United States and/or

received in interstate commerce, lighters intended for sale outside the United States which

23

1328713v.1
* Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 24 of 42 PagelD #:268

are materially different from lighters authorized by BIC to be sold under the Marks in the
United States.

140. The New York Defendants’ uses of the Marks, including the unauthorized
importation and distribution of international lighters, have caused and/or are likely to
cause confusion or mistake, or to deceive regarding the source, sponsorship and/or
affiliation of the goods imported, offered and sold by Defendants.

141, The New York Defendants’ conduct is a bad faith attempt to wrongfully profit
from the expense, effort and reputation of BIC within the State of New York.

142. The New York Defendants’ acts constitute an infringement of BIC’s
trademark rights in violation of the common law of the State of New York.

143. The New York Defendants’ wrongful acts and/or willful infringements, for
which BIC has no adequate remedy at law, have caused, and will continue to cause
damages and irreparable harm to BIC unless permanently enjoined.

144. The New York Defendants are liable for trademark infringement and unfair
competition in violation of New York common law. BIC is thereby entitled to injunctive relief,
damages and costs, as well as, if appropriate, enhanced damages and reasonable attorneys’ fees.

NINTH CLAIM FOR RELIEF BY BIC
Deceptive and Unfair Trade Practices

N.Y. Gen. Bus. Law. § 349, ef. seq.
(As to Defendants IGT, Transworld and Taneja)
145. BIC repeats, reiterates and re-alleges each and every allegation contained in

Paragraphs 1 through 144 hereof as if fully set forth herein.

146. BIC Corporation is the owner and registrant of the Marks and the Marks are valid

and legally protectable.
147. BIC USA is the exclusive licensee of the Marks in the United States.

24

1328713Vv.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 25 of 42 PagelD #:269

148. The New York Defendants have not been granted any right to use the Marks in
the United States.

149. The New York Defendants have imported into the United States and/or received
in interstate commerce, lighters intended for sale outside the United States which are materially
different from lighters authorized by BIC to be sold under the Marks in the United States.

150. The New York Defendants’ acts, including the offering for sale, selling,
advertising, and distribution of international lighters were directed at consumers.

151. The New York Defendants’ acts, including the offering for sale, selling,
advertising, and distribution of international lighters were misleading in a material way to
consumers and the public at large.

152. The New York Defendants’ acts, including the offering for sale, selling,
advertising, and distribution of international lighters harm the public interest and are a threat to
public safety in that the international lighters do not include safety features such as child-resistant
technology.

153. The New York Defendants’ acts, including the offering for sale, selling,
advertising, and distribution of international lighters have caused and are continuing to
cause injury to BIC in violation of New York General Business Law § 349, et. seq.

154. The New York Defendants’ unfair and deceptive trade practices, as alleged herein,
for which BIC has no adequate remedy at law, has caused, and will continue to cause damages
and irreparable harm to BIC unless permanently enjoined.

155. The New York Defendants are liable for deceptive and unfair trade practices, in
violation of N.Y. Gen. Bus. Law § 349, ef. seg. BIC is thereby entitled to injunctive relief,

damages and costs, as well as, if appropriate, enhanced damages and reasonable attorneys’ fees.

25

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 26 of 42 PagelD #:270

TENTH CLAIM FOR RELIEF BY BIC
Trademark Dilution

New York Anti-Dilution Statute N.Y. Gen. Bus. Law § 360-1
(As to Defendants IGT, Transworld and Taneja)

 

156. BIC repeats, reiterates and re-alleges each and every allegation contained
in Paragraphs 1 through 155 hereof as if fully set forth herein.

157. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

158. BIC USA is the exclusive licensee of the Marks in the United States.

159. The New York Defendants’ acts are causing dilution by blurring and/or
tarnishment, and damaging the business reputation of BIC in violation of New York
General Business Law § 360-1.

160. The Marks possess a distinctive quality and/or have acquired secondary
meaning within the meaning of N.Y. Gen. Bus. Law § 360-1.

161. The New York Defendants have not been granted any right to use the
Marks in the United States.

162. The New York Defendants’ wrongful acts and/or willful dilution, for which
BIC has no adequate remedy at law, have caused, and will continue to cause damages and
irreparable harm to BIC unless permanently enjoined.

163. The New York Defendants are liable for trademark dilution, in violation
of N.Y. Gen. Bus. Law § 360-l. BIC is thereby entitled to injunctive relief.

ELEVENTH CLAIM FOR RELIEF BY BIC

New Jersey Common Law Trademark Infringement and Unfair Competition
(As to Defendants Choice Trading International, Choice Trading and Kommi)

164. BIC repeats, reiterates and re-alleges each and every allegation contained
in Paragraphs 1 through 163 hereof as if fully set forth herein.

26

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 27 of 42 PagelD #:271

165. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

166. BIC USA is the exclusive licensee of the Marks in the United States.

167. Defendants Choice Trading International, Choice Trading and Kommi
(hereinafter the “New Jersey Defendants”) have not been granted any right to use the
Marks in the United States.

168. The New Jersey Defendants have imported into the United States and/or
received in interstate commerce, lighters intended for sale outside the United States which
are materially different from lighters authorized by BIC to be sold under the Marks in the
United States.

169. The New Jersey Defendants’ uses of the Marks, including the unauthorized
importation and distribution of international lighters, have caused and/or are likely to
cause confusion or mistake, or to deceive regarding the source, sponsorship and/or
affiliation of the goods imported, offered and sold by Defendants.

170. The New Jersey Defendants’ conduct is a bad faith attempt to wrongfully
profit from the expense, effort and reputation of BIC within the State of New Jersey.

171. The New Jersey Defendants’ wrongful acts and/or willful infringements,
for which BIC has no adequate remedy at law, have caused, and will continue to cause
damages and irreparable harm to BIC unless permanently enjoined.

172. The New Jersey Defendants are liable for trademark infringement and unfair
competition in violation of New Jersey common law. BIC is thereby entitled to injunctive relief,

damages and costs, as well as, if appropriate, enhanced damages and reasonable attorneys’ fees.

27

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 28 of 42 PagelD #:272

TWELFTH CLAIM FOR RELIEF BY BIC

Trademark Infringement and Unfair Competition
New Jersey Statute § 56:4-1 to § 56:4-2

(As to Defendants Choice Trading International, Choice Trading and Kommi)

173. BIC repeats, reiterates and re-alleges each and every allegation contained
in Paragraphs 1 through 172 hereof as if fully set forth herein.

174. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

175. BIC USA is the exclusive licensee of the Marks in the United States.

176. The New Jersey Defendants have not been granted any right to use the
Marks in the United States.

177. The New Jersey Defendants have imported into the United States and/or
received in interstate commerce, lighters intended for sale outside the United States which
are materially different from lighters authorized by BIC to be sold under the Marks in the
United States.

178. The New Jersey Defendants’ uses of the Marks, including the
unauthorized importation and distribution of international lighters, have caused and/or
are likely to cause confusion or mistake, or to deceive regarding the source, sponsorship
and/or affiliation of the goods imported, offered and sold by Defendants.

179. The New Jersey Defendants’ conduct is a bad faith attempt to wrongfully
profit from the expense, effort and reputation of BIC within the State of New Jersey.

180. The New Jersey Defendants’ wrongful acts and/or willful infringements,
for which BIC has no adequate remedy at law, have caused, and will continue to cause

damages and irreparable harm to BIC unless permanently enjoined.

28

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 29 of 42 PagelD #:273

181. The New Jersey Defendants are liable for trademark infringement and
unfair competition in violation of New Jersey common law. BIC is thereby entitled to
injunctive relief, damages and costs, as well as, if appropriate, enhanced damages and
reasonable attorneys’ fees.

THIRTEENTH CLAIM FOR RELIEF BY BIC
Trademark Dilution

New Jersey Anti-Dilution Statute N.J.S.A, 56:3-13.20
(As to Defendants Choice Trading International, Choice Trading and Kommi)

182. BIC repeats, reiterates and re-alleges each and every allegation contained
in Paragraphs | through 181 hereof as if fully set forth herein.

183. BIC Corporation is the owner and registrant of the Marks and the Marks
are valid and legally protectable.

184. BIC USA is the exclusive licensee of the Marks in the United States.

185. The New Jersey Defendants have not been granted any right to use the
Marks in the United States.

186. The New Jersey Defendants have imported into the United States and/or
received in interstate commerce, lighters intended for sale outside the United States which
are materially different from lighters authorized by BIC to be sold under the Marks in the
United States.

187. The Marks are famous within the meaning of N.J.S.A. 56:3-13.20.

188. The New Jersey Defendants’ acts are causing dilution of the distinctive
quality of the Marks and damaging the business reputation of BIC in violation of N.J.S.A.

56:3-13.20.

29

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 30 of 42 PagelD #:274

189. The New Jersey Defendants’ wrongful acts and/or willful dilution, for
which BIC has no adequate remedy at law, have caused, and will continue to cause
damages and irreparable harm to BIC unless permanently enjoined.

190. The New Jersey Defendants are liable for trademark dilution, in violation
of N.J.S.A. 56:3-13.20. BIC is thereby entitled to injunctive relief, damages and costs, as
well as, if appropriate, enhanced damages and reasonable attorneys’ fees.

PRAYER FOR RELIEF
WHEREFORE, BIC respectfully requests that the Court:
A. — Grant judgment in favor of BIC and against Defendants on all of BIC’s claims;
B. Temporarily, preliminarily, and permanently enjoin and restrain Defendants,
their officers, agents, subsidiaries, servants, partners, employees, attorneys and all others in
active concert or participation with them, from:
a. Importing, shipping, advertising, distributing, offering for sale, or selling
any BIC products that are not authorized for sale in the United States;
b. Making any use of BIC’s Marks, or any designation of origin confusingly
similar thereto, including importing into the U.S. lighters branded with
BIC’s Marks;
c. Infringing or diluting any of the Marks;
d. Unfairly competing with BIC in the importation, manufacture, importation,
advertising, offering for sale, sale, shipment and/or distribution of lighters;
d. Disposing of, destroying, moving, secreting, relocating and/or transferring
any and all of Defendants’ stock of wrongfully imported and labeled

lighters branded with BIC’s Marks, without court direction;

30

1328713v.1
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 31 of 42 PagelD #:275

e.

Selling any BIC-branded products in the United States that are materially
different from BIC’s CPSC-compliant products or are otherwise not
compliant with United States laws or regulations.

Disposing of, destroying, moving, secreting, relocating, altering and/or
transferring any information, records, and/or documents in Defendants’
possession pertaining to their purchase, importation, receipt, advertising,
offering for sale, sale, shipment and/or distribution of lighters branded with
BIC’s Marks, including invoices, correspondence with vendors and
distributors, banks records, account books, financial statements, purchase
contracts sales receipts, and other records, including electronically stored
information on computers, personal electronics such as cell phones; and,
Assisting, aiding or abetting any other person or business entity in engaging

in or performing any of the aforementioned activities.

Enter an Order, pursuant to the Court’s inherent equitable authority, and

pursuant to 15 U.S.C. § 1116(d), directing seizure of all infringing and or gray market goods,

and records relating to the importation, purchase, sale, advertising, advertising and distribution

thereof, including electronically stored information, and financial information;

Order Defendants to, at Defendants’ expense, withdraw from the market,

account for and surrender any and all products bearing the Marks without enhanced child-

resistant technology and/or with improper markings to BIC, to the extent not seized;

Order Defendants to account for, and pay over to BIC, Defendants’ profits and

all damages sustained by BIC;

132871}3v.1

31
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 32 of 42 PagelD #:276

F, Order Defendants to pay for the costs incurred in properly storing and disposing
of the Gray Market Goods;

G. Increase the amount of damages and/or profits awarded to BIC, as provided by
law;

H. Award BIC such punitive damages for Defendants’ willful and intentional acts

of unfair competition and infringement of BIC’s rights that the Court shall deem just and proper;
L. Award BIC the fees, costs and disbursements, and interest, expended in
connection with any actions taken to investigate and confirm the claims made herein;
J. Award BIC its reasonable attorney fees, costs, disbursements, and interest, as
provided by law; and
K. Grant such other and further relief as the Court may deem just and proper.
DEMAND FOR JURY TRIAL

BIC demands a trial by jury of all issues so triable.

32

1328713v.1
a

1328713v.1

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 33 of 42 PagelD #:277

Respectfully submitted,

Plaintiffs,
BIC Corporation and BIC USA Inc.,
By their attorneys,

/s/ David Potter oo

Lamis G. Eli (ARDC # 6308955)
Lamis.Eli@wilsonelser.com
Jason M. Kuzniar
Jason.Kuzniar@wilsonelser.com
David Potter
David.Potter@wilsonelser.com
WILSON ELSER MOSKOWITZ
EDELMAN & DICKER LLP

55 W. Monroe, Suite 3800
Chicago, IL 60603

PHONE: (312) 704-0550

FAX: (312) 704-1522

Adam R. Bialek (admitted pro hac vice)
Adam.Bialek@wilsonelser.com
WILSON ELSER MOSKOWITZ

EDELMAN & DICKER LLP

150 East 42nd Street

New York, NY 10017

(212) 490-3000

Kara Thorvaldsen (admitted pro hac vice)
Kara.Thorvaldsen@wilsonelser.com
WILSON ELSER MOSKOWITZ

EDELMAN & DICKER LLP

260 Franklin Street, 14th Floor

Boston, MA 02110

(617) 422-5300

33
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 34 of 42 PagelD #:278

Exhibit A
 

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 35 of 42 PagelD #:279
ft ~ .

Int. Cls.: 11 and 34
Prior U.S. Cls.: 2, 8, 9, 13, 17, 21, 23, 31 and 34 Reg. No. 2,324,480
United States Patent and Trademark Office Registered Feb. 29, 2000

TRADEMARK
- PRINCIPAL REGISTER
BIC

BIC CORPORATION (NEW YORK CORPORA- FOR: CIGARETTE AND CIGAR LIGHTERS

TION) . NOT OF PRECIOUS METALS, IN CLASS 34
500 BIC DRIVE (US. CLS. 2, 8, 9 AND 17).
MILFORD, CT 06460 FIRST USE 10-5-1971; IN COMMERCE

10-5-1971.

FOR: LIGHTERS PRIMARILY FOR LIGHT-

ING GRILLS, FIREPLACES AND CANDLES, ,

IN CLASS 11 (U.S. CLS. 13, 21, 23, 31 AND 34). SER. NO. 75-684,321, FILED 4-15-1999,
FIRST USE 1-28-1998; IN COMMERCE '

1-28-1998, AMY LOHR, EXAMINING ATTORNEY
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 36 of 42 PagelD #:280

Exhibit B
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 37 of 42 PagelD #:281

 

Dp rs

United States Patent OffCE ©. cises son roe

PRINCIPAL REGISTER
Trademark

Ser. No. 405,456, Aled Oct. 19, 1971

oe BIC

iY
i . Bic Pen Corporation (New York corporation) For: CIGARETTE LIGHTERS AND REFILLS
: Wiley St. - THEREFOR, in CLASS 8 (INT. CL, 34).
Milford, Conn. 06460 First use Oct. 5, 1971; is commerce Oct. 5, 1971.
Ovner of Reg. Nos. 573,249, 861,040, and 905,154.

 

 

 

 
by

we

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 38 of 42 PagelD #:282

Exhibit C
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 39 of 42 PagelD #:283

ee seem at ee

Int. Cl.: 34
Prior U.S. Cl: 8

Reg. No. 1,761,622

United States Patent and Trademark Office Registered Mar. 30, 1993

TRADEMARK
PRINCIPAL REGISTER

+

woe

BIC CORPORATION (NEW YORK CORPORA-
TION)

500 BIC DRIVE

MILFORD, CT 06460

FOR: CIGARETTE LIGHTERS NOT MADE
OF PRECIOUS METAL, IN CLASS 34 (US. CL.
8).

FIRST USE
10-25-1973.

THE LINING SHOWN IN THE DRAWING IS
FOR SHADING PURPOSES ONLY AND IS NOT
A FEATURE OF THE MARK.

10-25-1973, IN COMMERCE

 

 

THE DRAWING SHOWS A_ LIGHTER
HAVING AN OBLONG BODY WHICH IS EL-
LIPTICAL IN CROSS-SECTION; A FORK
WHICH IS GENERALLY PARABOLIC IN
CROSS-SECTION; AND A HOOD WHICH IS
GENERALLY PARABOLIC IN CROSS-SEC-
TION.

SEC. 2(F).
SER. NO. 73-808,159, FILED 6-21-1989,

CRAIG K. MORRIS, EXAMINING ATTORNEY

 
a

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 40 of 42 PagelD #:284

Exhibit D
0

Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 41 of 42 PagelD #:285

 

 

Int. Cl: 34
Prior U.S, Cls.: 2, 8, 9 and 17

 

Reg. No. 2,278,917
United States Patent and Trademark Office __ Registered sep. 21, 1999
TRADEMARK
PRINCIPAL REGISTER

 

BIC CORPORATION (NEW YORK CORPORA-
TION)

500 BIC DRIVE

MILFORD, CT 06460

FOR: CIGARETTE LIGHTERS NOT MADE
OF PRECIOUS METAL, IN CLASS 34 (U.S. CLS.

2, 8, 9 AND 17).
FIRST USE 2-0-1995; IN COMMERCE
2-0-1995.

OWNER OF U.S. REG. NO. 1,761,622.

THE LINING SHOWN IN THE DRAWING IS
FOR SHADING PURPOSES ONLY AND IS NOT
A FEATURE OF THE MARK. THE DRAWING

SHOWS A LIGHTER HAVING AN ABLONG
BODY WHICH IS ELLIPTICAL IN CROSS-SEC-
TION; A FORK WHICH IS GENERALLY PARA-
BOLIC IN CROSS-SECTION; AND A HOOD
WHICH IS GENERALLY PARABOLIC IN
CROSS-SECTION.

THE MARK CONSTITUTES THE CONFIGU.
RATION OF THE PRODUCT, AS DEPICTED IN
THE DRAWING.

SEC. 2(F).

SER. NO. 75-424,826, FILED 1-28-1998,
JOHN E. MICHOS, EXAMINING ATTORNEY

 
Case: 1:18-cv-07378 Document #: 26 Filed: 12/11/18 Page 42 of 42 PagelD #:286

CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that on December 11, 2018 the above and
foregoing was filed with the Clerk of the Court and that a true and correct copy was served on the
following by Email:

Mark Daniel Roth

mark@rothfioretti.com
ROTH FIORETTI LLC

311 S. Wacker, Suite 2470
Chicago, IL 60606
Tel: 312-922-6262
Fax: 312-922-7747

Omar Sulaiman

Attorney at Law

Atlas Consumer Law — Division of Sulaiman Law Group, Ltd.
2500 South Highland Avenue

Suite 200

Lombard, Illinois 60148

Phone: (630) 575 — 8181, ext. 108

Direct: (630) 575 — 8141

Fax: (630) 575 — 8188

Email: osulaiman@sulaimanlaw.com

/s/ David H. Potter
